JEFFERSON B. SESSIONS III
United States Attorney General
ADAM L. BRAVERMAN
United States Attorney
MICHAEL G. WHEAT, CBN 118598
ERIC J. BESTE, CBN 226089
JANAKI S. GANDHI, CBN 272246
COLIN M. MCDONALD, CBN 286561
Special Attorneys to the Attorney General
United States Attorney’s Office
880 Front Street, Room 6293
San Diego, CA 92101
Tel: 619-546-8437/6695/8817/9144
Email: michael.wheat@usdoj.gov

Attorneys for the United States


                  UNITED STATES DISTRICT COURT
                             DISTRICT OF HAWAII

                                            Case No. CR 18-0068-JMS-RLP
UNITED STATES OF AMERICA,
                                            UNITED STATES’ MOTION TO SEAL
                        Plaintiff,          SUPPLEMENTAL RESPONSE IN
            v.                              OPPOSITION TO KATHERINE P.
                                            KEALOHA’S SECOND MOTION TO
KATHERINE P. KEALOHA (1), and               CONTINUE TRIAL
LOUIS M. KEALOHA (2),

                       Defendants.

      Comes now the UNITED STATES OF AMERICA, by and through its

counsel, and seeks leave to file under seal its Supplemental Response In Opposition

to Katherine P. Kealoha’s Second Motion to Continue Trial and accompanying

exhibits. The Second Motion to Continue Trial filed by Defendant Katherine

Kealoha (“Defendant”) was supported solely by a declaration and exhibits that
Defendant filed under seal, as they contained “confidential medical records and

information.” ECF Doc. 89, at 2. Accordingly, to maintain the confidentiality of

these records and information, the United States has responded to the sealed

pleadings by way of a Supplemental Response that should also be filed under seal.

See Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).

      Additionally, the United States’ Supplemental Opposition is based in part on

investigative material that has been provided to discovery. To the extent such

material is covered by the Protective Order Regarding Discovery, it should be filed

under seal, subject to any later request to have the material publicly filed. See Case

No. CR 17-0582-JMS-RLP, ECF Doc. 121 ¶ 10.

      Finally, given the proximity of the trial date, the United States submits that it

would be prudent for its Supplemental Response to be filed under seal in order to

avoid unnecessary pretrial publicity.

Dated: October 18, 2018

                                          JEFFERSON B. SESSIONS III
                                          United States Attorney General

                                          ADAM L. BRAVERMAN
                                          United States Attorney

                                          /s/Colin M. McDonald
                                          MICHAEL G. WHEAT
                                          ERIC J. BESTE
                                          JANAKI S. GANDHI
                                          COLIN M. MCDONALD
                                          Special Attorneys to the Attorney General


                                          2
                     UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAII
 UNITED STATES OF AMERICA,                       Case No. CR 18-0068-JMS-RLP
                     Plaintiff,                  CERTIFICATE OF SERVICE
        v.
 KATHERINE P. KEALOHA (1), et al.,
                     Defendants.


IT IS HEREBY CERTIFIED that:
      I, Colin M. McDonald, am a citizen of the United States and am at least

eighteen years of age. My business address is 880 Front Street, Room 6293,

San Diego, CA 92101-8893.

      I am not a party to the above-entitled action. I have caused service of the

foregoing on all parties in this case by electronically filing the foregoing with the

Clerk of the District Court using its ECF System, which electronically notifies them.

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on October 18, 2018.



                                              s/ Colin M. McDonald
                                              COLIN M. MCDONALD




                                          3
